DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 7, 2021 has been entered.
 Response to Amendment
The Amendment filed January 7, 2021 has been entered. Claims 1 – 20 are pending in the application. The amendment to the claims have overcome some of the claim objections set forth in the last Final Action mailed October 15, 2020.
Claim Objections
Claims 11 – 19 are objected to because of the following informalities.  Appropriate correction is required.
Claim 11, line 9: “the magnet” should read --the single magnet--.
Claims 12 – 19 are objected to for being dependent on claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 11 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taskin, Mustafa Ertan (US 2015/0051438 – herein after Taskin) in view of Isaacson et al. (US 5,211,546 – herein after Isaacson) and Baempfer et al. (US 2007/0108860 – herein after Baempfer).
In reference to claim 1, Taskin teaches a pump rotor (30), comprising (figs. 1-2): 
a hub (32) defining a major longitudinal axis (34); and 
a plurality of rotor blades (36) projecting outwardly from the hub away from the major longitudinal axis and being spaced apart from one another in a circumferential direction around the longitudinal axis (as seen in figs. 1 and 2 or in view of ¶33), each of the plurality of rotor blades defining a hydrodynamic bearing (48 and/or 50; see ¶35) at an outer extremity thereof remote from the hub (32), the plurality of rotor blades (36) defining a plurality of flow channels (42; see ¶34), each of the plurality of rotor blades being configured to drive a fluid through the flow channels upon rotation of the rotor around the major longitudinal axis (the 
Taskin teaches that the rotor includes a plurality of magnetic poles or permanent magnets (see claim 31 and/or see ¶47). Taskin further discloses (in ¶47) that the rotor may be formed primarily from a non-magnetic material with one or more permanent magnets embedded therein. Taskin further discloses the hub (32) forming a frustoconical shape (see fig. 6 and ¶38, ¶39).
Taskin remains silent on (a) hub defining a hollow intermediate portion and (b) the particular location of the magnet, i.e., a single magnet disposed along the major longitudinal axis and occupying substantially an entirety of the hollow intermediate portion, at least a portion of the single magnet tapering in width as it extends along the major longitudinal axis and (c) the hollow intermediate portion forms a frustoconical shape and the single magnet has a smaller but proportional dimension relative to the hollow intermediate portion.
However, Isaacson teaches a similar pump rotor, comprising (see figs. 3A and 3B): a hub defining a major longitudinal axis and a hollow intermediate portion (133); and (see col. 12, lines 58-66) a magnet (140) disposed within the hub (in midportion 133; see figs. 3A and 3B) along the major longitudinal axis, the magnet occupying substantially an entirety of the hollow intermediate portion (see col. 12, lines 58-61: “within midportion 133, the magnets could be sized to occupy the largest possible volume”). Isaacson further discloses that the use of multiple magnets (preferably 8 magnets) within the midportion 133 
Baempfer further teaches the fuel pump (see fig. 1, ¶12-¶13 and ¶20), wherein a single magnet (14/16: return element) disposed within the hub (6: shaped body) along the major longitudinal axis (horizontal line), the single magnet (14/16) occupying substantially an entirety of the hollow intermediate portion (12) of the hub (as seen in fig. 1), the hollow intermediate portion forms a frustoconical shape (funnel shape as per disclosure in ¶12) and the single magnet (14/16) has a smaller but proportional dimension relative to the hollow intermediate portion (as per disclosure in ¶13).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the pump rotor of Taskin by making the intermediate portion (i.e. portion with wall 62, in fig. 6 of Taskin) of the hub hollow and locate the single magnet (of Taskin) within the intermediate portion of the hub using the teachings of Isaacson and Baempfer in order to avoid the magnet’s exposure to blood flow.
Further, it is to be noted that Taskin discloses the one or more magnets (as discussed above) can be provided. Baempfer discloses the single magnet provided within the hollow intermediate portion. Therefore, it would have been obvious to the person of ordinary skill in the art to substitute the plural magnets for a single magnet in the modified pump of Taskin in order to obtain the 
Furthermore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have the single magnet smaller but proportional dimension relative to the hollow intermediate portion in the modified pump of Taskin in order to match the magnetic flux exactly to the motor system, as recognized by Baempfer (in ¶13). Doing so would improve the efficiency of the modified pump system of Taskin because the air gap between the magnet and the stator coil is kept uniform. As evidenced by Baempfer (¶21, last two lines), the width of the air gap directly influences the magnetic flux.
In reference to claim 2, Taskin, as modified, teaches the pump rotor (30), wherein the plurality of rotor blades (36) are non-ferromagnetic (see col. 12, lines 58-66 and col. 13, lines 1-4 of Isaacson: the disclosure implies that if magnets are provided within the midportion 133 of the hub then the blades will be made from material that is non-magnetizable).
In reference to claim 3, Taskin teaches the pump rotor (30), wherein (see fig. 1) the plurality of rotor blades (36) define a collective area at an outer periphery of the rotor remote from the hub (32), and wherein the flow channels (42) define a collective area at the outer periphery, and wherein the collective area defined by the plurality of rotor blades at the outer periphery is greater than the collective area defined by the flow channels at the outer periphery [see ¶44 of the applicant’s published specification where it is admitted by the applicant that Taskin (US 
In reference to claim 4, Taskin, as modified, teaches the pump rotor (30), wherein the single magnet is a unitary solid and is coaxial with the hub, the magnet being radially magnetized and defining a plurality of radial poles [see fig. 1 of Baempfer wherein the magnet element is 14/16: if one magnet is provided, then it takes the form of unitary solid and would have the claimed features].
In reference to claim 5, Taskin, as modified, teaches the pump rotor (30), wherein the single magnet is cylindrical [as seen in fig. 1 of Baempfer wherein the magnet element is 14/16].
In reference to claim 6, Taskin, as modified, teaches the pump rotor (30), wherein the hub (32) includes tapered end portions (Taskin; see fig. 1 or fig. 3: left end and right end are tapered or fig. 6: ends 64 and 66) and an intermediate portion (Taskin; central portion in figs. 1/3 or in fig. 6: portion with wall 62) disposed between the end portions, the intermediate portion houses the single magnet (using the teaching of Isaacson and Baempfer) and the rotor blades (36; of Taskin) extend from the intermediate portion.
In reference to claim 11, Taskin teaches a blood pump (see preamble of claim 1), comprising: 
a flow chamber (in bore 112; fig. 5/6) defining an axis (its own central axis in horizontal direction in view of fig. 6); 
a motor stator (¶52) having stator coils (114: coils) disposed about the flow chamber (as seen in fig. 5 or 6); and 
a rotor (30) including: 
a hub (32) defining a major longitudinal axis (34), at least a portion of the hub (portion with wall 62) tapering as it extends along the major longitudinal axis (as seen in fig. 6); and 
a plurality of rotor blades (36) projecting outwardly from the hub away from the major longitudinal axis and being spaced apart from one another in a circumferential direction around the longitudinal axis (as seen in figs. 1 and 2 or in view of ¶33), each of the plurality of rotor blades defining a hydrodynamic bearing (48 and/or 50; see ¶35) at an outer extremity thereof remote from the hub (32), the plurality of rotor blades (36) defining a plurality of flow channels (42; see ¶34), each of the plurality of rotor blades being configured to drive a fluid through the flow channels upon rotation of the rotor around the axis (the rotor blades are capable of having the claimed function; see ¶53: the spinning rotor pumps the blood in the downstream direction D seen in fig. 1; this pumped blood would flow through the channels 42); 
the stator coils (114) being configured to generate a magnetic field within the flow chamber rotating about the axis of the flow chamber, the rotating magnetic field interacting with the magnet of the rotor to drive the rotor about the major longitudinal axis thereof (see ¶53).
Taskin teaches that the rotor includes a plurality of magnetic poles or permanent magnets (see claim 31 and/or see ¶47). Taskin further discloses (in ¶47) that the rotor may be formed primarily from a non-magnetic material with one or more permanent magnets embedded therein. Taskin further discloses the hub (32) forming a frustoconical shape (see fig. 6 and ¶38, ¶39).
Taskin remains silent on (a) hub defining a hollow intermediate portion and (b) the particular location of the magnet, i.e., a single magnet disposed along the major longitudinal axis and occupying substantially an entirety of the hollow intermediate portion, at least a portion of the single magnet tapering in width as it extends along the major longitudinal axis and (c) the hollow intermediate portion forms a frustoconical shape and the single magnet has a smaller but proportional dimension relative to the hollow intermediate portion.
However, Isaacson teaches a similar pump rotor, comprising (see figs. 3A and 3B): a hub defining a major longitudinal axis and a hollow intermediate portion (133); and (see col. 12, lines 58-66) a magnet (140) disposed within the hub (in midportion 133; see figs. 3A and 3B) along the major longitudinal axis, the magnet occupying substantially an entirety of the hollow intermediate portion (see col. 12, lines 58-61: “within midportion 133, the magnets could be sized to occupy the largest possible volume”). Isaacson further discloses that the use of multiple magnets (preferably 8 magnets) within the midportion 133 {emphasis on phrase “preferably”}. However, the magnets are not strictly limited to 8 because it is disclosed by Isaacson that the magnets could be sized to occupy the largest possible volume.
Baempfer further teaches the fuel pump (see fig. 1, ¶12-¶13 and ¶20), wherein a single magnet (14/16: return element) disposed within the hub (6: shaped body) along the major longitudinal axis (horizontal line), the single 
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the pump rotor of Taskin by making the intermediate portion (i.e. portion with wall 62, in fig. 6 of Taskin) of the hub hollow and locate the single magnet (of Taskin) within the intermediate portion of the hub using the teachings of Isaacson and Baempfer in order to avoid the magnet’s exposure to blood flow.
Further, it is to be noted that Taskin discloses the one or more magnets (as discussed above) can be provided. Baempfer discloses the single magnet provided within the hollow intermediate portion. Therefore, it would have been obvious to the person of ordinary skill in the art to substitute the plural magnets for a single magnet in the modified pump of Taskin in order to obtain the predictable result of operating the pump by transmitting torque to the rotor via magnetic forces.
Furthermore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have the single magnet smaller but proportional dimension relative to the hollow intermediate portion in the modified pump of Taskin in order to match the magnetic flux exactly to the motor system, as recognized by Baempfer (in ¶13). Doing so would improve Baempfer (¶21, last two lines), the width of the air gap directly influences the magnetic flux.
In reference to claim 12, Taskin, as modified, teaches wherein the motor stator includes a back-iron (see ¶52 in Taskin: stator iron) and wherein the single magnet and back-iron are passively attracted to each other and cooperate to restrain the rotor from axial displacement within the flow chamber during operation (see ¶55 in Taskin).
In reference to claim 13, Taskin, as modified, teaches wherein the single magnet (as seen in fig. 1 of Baempfer: 14/16) is enclosed within the rotor (of Taskin).
In reference to claim 14, Taskin, as modified, teaches wherein the single magnet (using the teaching of Isaacson/Baempfer) is sealed within the rotor (of Taskin).
In reference to claim 15 – 17, see rejections of claims 2 – 4 above.
In reference to claim 20, Taskin teaches a method of operating a blood pump (in view of figs. 1, 2, 5 and 6), comprising: (see ¶53) generating a rotating magnetic field (using coils 114 in fig. 5) configured to rotate a rotor (30; in fig. 1) of the blood pump, and the rotor including a hub (32).
Taskin teaches that the rotor includes a plurality of magnetic poles or permanent magnets (see claim 31 and/or see ¶47). Taskin further discloses (in ¶47) that the rotor may be formed primarily from a non-magnetic material with one or
Taskin remains silent on (a) hub defining a hollow intermediate portion and (b) the particular location of the magnet, i.e., a single magnet disposed along the major longitudinal axis and occupying substantially an entirety of the hollow intermediate portion, at least a portion of the single magnet tapering in width as it extends along the major longitudinal axis and (c) the hollow intermediate portion forms a frustoconical shape and the single magnet has a smaller but proportional dimension relative to the hollow intermediate portion.
However, Isaacson teaches a similar pump rotor, comprising (see figs. 3A and 3B): a hub defining a major longitudinal axis and a hollow intermediate portion (133); and (see col. 12, lines 58-66) a magnet (140) disposed within the hub (in midportion 133; see figs. 3A and 3B) along the major longitudinal axis, the magnet occupying substantially an entirety of the hollow intermediate portion (see col. 12, lines 58-61: “within midportion 133, the magnets could be sized to occupy the largest possible volume”). Isaacson further discloses that the use of multiple magnets (preferably 8 magnets) within the midportion 133 {emphasis on phrase “preferably”}. However, the magnets are not strictly limited to 8 because it is disclosed by Isaacson that the magnets could be sized to occupy the largest possible volume.
Baempfer further teaches the fuel pump (see fig. 1, ¶12-¶13 and ¶20), wherein a single magnet (14/16: return element) disposed within the hub (6: shaped body) along the major longitudinal axis (horizontal line), the single magnet (14/16) occupying substantially an entirety of the hollow intermediate portion (12) of the hub (as seen in fig. 1), the hollow intermediate portion forms 
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the pump rotor of Taskin by making the intermediate portion (i.e. portion with wall 62, in fig. 6 of Taskin) of the hub hollow and locate the single magnet (of Taskin) within the intermediate portion of the hub using the teachings of Isaacson and Baempfer in order to avoid the magnet’s exposure to blood flow.
Further, it is to be noted that Taskin discloses the one or more magnets (as discussed above) can be provided. Baempfer discloses the single magnet provided within the hollow intermediate portion. Therefore, it would have been obvious to the person of ordinary skill in the art to substitute the plural magnets for a single magnet in the modified pump of Taskin in order to obtain the predictable result of operating the pump by transmitting torque to the rotor via magnetic forces.
Furthermore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have the single magnet smaller but proportional dimension relative to the hollow intermediate portion in the modified pump of Taskin in order to match the magnetic flux exactly to the motor system, as recognized by Baempfer (in ¶13). Doing so would improve the efficiency of the modified pump system of Taskin because the air gap between the magnet and the stator coil is kept uniform. As evidenced by Baempfer (¶21, last two lines), the width of the air gap directly influences the magnetic flux.
Claims 7 – 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taskin in view of Isaacson and Baempfer further in view of Smith et al. (US 2007/0156006 – herein after Smith).
Regarding claim 7,
Taskin, as modified, teaches the pump rotor (30) with the single magnet (permanent magnet).
Taskin, as modified, remains silent on the single magnet that includes neodymium.
However, Smith teaches the pump rotor with the permanent magnet(s) that includes neodymium (see ¶40, lines 9-11: Neodymium Iron Boron magnets).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use the permanent magnet that includes neodymium in the modified pump of Taskin as evidenced or taught by Smith since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the use of magnet made from neodymium (see ¶47, last three lines of the published specification).
Regarding claim 8
Taskin, as modified, teaches the pump rotor (30) with the plurality of rotor blades (36) and the hub (32), wherein the magnet is embedded within the intermediate portion of the hub (32). As per disclosure of Taskin (see ¶47, last three lines), if the magnets are embedded, then the rotor may be formed primarily from a non-magnetic material.
Taskin, as modified, remains silent on the pump rotor (30), wherein the plurality of rotor blades (36) and the hub (32) are non-ferromagnetic.
However, Smith teaches the pump rotor, wherein (see ¶39) the plurality of rotor blades (impeller 40) and the hub (shaft 42) are constructed of non-ferrous materials (non-ferromagnetic).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the rotor blades and hub from non-ferromagnetic materials in the modified pump of Taskin as evidenced or taught by Smith since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for making the blades and hub from non-ferromagnetic materials (see ¶49-¶50).
Regarding claims 9 and 18,
Taskin, as modified, teaches the pump rotor (30) with the plurality of rotor blades (36) and the hub (32), wherein the magnet is embedded within the intermediate portion of the hub (32). As per disclosure of Taskin (see ¶47, last three lines), if 
Taskin, as modified, remains silent on the pump rotor (30), wherein the plurality of rotor blades (36) and hub (32) are made from a polymer material.
However, Smith teaches the pump rotor, wherein (see ¶39) the plurality of rotor blades (impeller 40) and the hub (shaft 42) are constructed of non-ferrous materials (polymeric materials).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the rotor blades and hub from a polymer material in the modified pump of Taskin as evidenced or taught by Smith since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for making the blades and hub from a polymer material (see ¶49).
Regarding claims 10 and 19,
Taskin, as modified, teaches the pump rotor (30) with the plurality of rotor blades (36) and the hub (32), wherein the single magnet is embedded within the intermediate portion of the hub (32).
Taskin, as modified, remains silent on
However, Smith teaches the pump rotor, wherein the parts that come into contact with blood are made of a biocompatible material (see ¶49)
In the modified pump of Taskin, the parts that come into contact with blood are: the plurality of rotor blades (36) and hub (32); and the part that does not come into contact with blood is the magnet (disposed within the intermediate portion of the hub).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the rotor blades and hub from bio-compatible material and magnet from non-biocompatible material in the modified pump of Taskin as evidenced or taught by Smith since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for making the blades and hub from biocompatible material and the magnet from non-biocompatible material (see ¶49-¶50).
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are moot. The amendment to independent claims 1, 11 and 20 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Baempfer (US 2007/0108860).
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746